Lawrence, Judge:
The record indicates that at the call of the calendar counsel for defendant made a motion to dismiss this appeal *550for a reappraisement for failure to prosecute. The motion was taken under advisement and the case ordered submitted by the court.
In conformity with the requirements of the statute (28 U. S. C. § 2631), I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold that the proper values of the merchandise are the values returned by the appraiser.
Judgment will be entered accordingly.